725 (2012) ("[I]t is mandatory to name all parties of record in a petition for
                   judicial review of an administrative decision, and a district court lacks
                   jurisdiction to consider a petition that fails to comply with this
                   requirement."). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                                              , J.




                                                                Gibbons


                   PICKERING, J., dissenting:
                               I agree with appellant that Washoe County v. Otto, 128 Nev.
                   Adv. Op. No. 40, 282 P.3d 719 (2012), is distinguishable from the facts
                   here because in Otto, the respondent taxpayers were not identified by
                   name in the caption or body of the petition for judicial review or in an
                   attached exhibit to the petition.     Id. at 723. Here, by attaching the
                   appeals officer's order to the petition, appellant clearly identified the
                   proper parties to the judicial review proceedings. I believe that this is
                   sufficient to meet the requirements of NRS 233B.130(2)(a), which requires
                   that "the agency and all parties of record to the administrative proceeding"
                   be named as respondents, but does not specifically require that the parties
                   be named in the caption to the petition.       See Cooksey v. Cargill Meat
                   ,Solutions Corp., 831 N.W.2d 94, 103-04 (Iowa 2013) (concluding that in
                   evaluating the statutory naming requirement, "the contents of a petition
                   seeking review of an administrative action should be evaluated in its
                   entirety" and that identifying the respondents in the body of the petition

SUPREME COURT
      OF                                                 2
    NEVADA


(0) 194Th (904.4
                      and serving respondents with notice satisfies the requirement). It appears
                      that appellant served the petition on respondents and, although appellant
                      also did not expressly name the respondents in the body of the petition,
                      the appeals officer's order that identified the parties to the administrative
                      proceeding, attached as an exhibit, is incorporated as part of the petition.
                      See Green v. Iowa Dep't of Job Serv., 299 N.W.2d 651, 654 (Iowa 1980)
                      (concluding that naming the employer in an exhibit attached to a petition
                      for judicial review meets the statutory naming requirement);        cf. NRCP
                      10(c) (incorporating an exhibit to a pleading as part of the pleading for all
                      purposes). Therefore, I disagree with the majority that the language of
                      Otto should be read so broadly so as to encompass the factual
                      circumstances at issue here, and I respectfully dissent.



                                                                         Attar
                                                                             '                  , J.
                                                                   Pickering



                      cc: Hon. Kerry Louise Earley, District Judge
                           Persi J. Mishel, Settlement Judge
                           Law Offices of Michael P. Balaban
                           Dept. of Business and Industry/Div. of Industrial
                                 Relations/Henderson
                           Greenman, Goldberg, Raby & Martinez
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A 794161197